USD $200,000_

CONVERTIBLE DEBENTURE

December 15, 2010




This Note is duly authorized and issued by Global Ecology Corporation, (the
“Issuer”), a corporation duly organized and existing under the laws of the State
of Nevada, and designated as its 8%  Convertible Note Due December 15, 2014
(“The Note”).




FOR VALUE RECEIVED, the Issuer promises to pay to Rupert Gebers, or his designee
the registered holder hereof (the “Holder”), the principal sum of Two Hundred
Thousand Dollars (USD $200,000) on, December 15, 2014 or such earlier date as
the Note is required or permitted to be repaid as provided hereunder (the
“Maturity Date”), and to  pay interest, in arrears, on the principal sum
outstanding, on December 15, 2014 at the rate of 8% per annum accruing from the
date of initial issuance.  Accrual of interest shall commence on the first such
business day to occur after the date hereof until payment in full of the
principal sum, together with all accrued and unpaid interest, has been made or
duly provided for.  The principal of, and interest on, this Note are payable at
the option of the Holder in such currency of the United States of America as at
the time of payment is legal tender for payment of public and private debts, at
96 Park Street, Montclair, New Jersey 07042.  The Issuer will pay the principal
of and interest upon this Note on the Maturity Date.  The forwarding of such
check shall constitute a payment of principal and interest hereunder and shall
satisfy and discharge the liability for principal and interest on this note.




This Note is subject to the following additional provisions:




1.

The Note is issued in a denomination of Two hundred Thousand Dollars (USD
$200,000).  This Note is exchangeable for an equal aggregate principal amount of
Notes of different authorized denominations, as requested by the Holder.  This
Note must be presented to the issuer at the time of exchange and must be in
proper form for transfer.  No service charge will be made for such exchange.




2.

This Note has been issued subject to investment representations of the Holder
and may be transferred or exchanged only in compliance with the Securities Act
of 1933, as amended (the “Act”), and other applicable state and foreign
securities laws.  In the event of any proposed transfer of this Note, the Issuer
may require, prior to issuance of a new Note in the name of such other person,
that it receive reasonable transfer documentation including an opinion of





counsel (which opinion and which counsel shall be acceptable to the Issuer) to
the effect that the issuance of the Note in such other name does not and will
not cause a violation of the Act or any applicable state of foreign securities
laws.  Prior to due presentment for transfer of the Note, the Issuer may treat
the person in whose name this Note is duly registered, as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes,
whether or not this Note be overdue, and the Issuer shall not be affected by
notice to the contrary.




3.

The Holder is entitled, at its option, to convert the principal amount of this
Note or part thereof in excess of $25,000 at any time into shares of Common
Stock of the Issuer at the rate of a price share equal to 80% of the market
price of such stock at the time of conversion or $0.10 per share whichever is
greater (the “Conversion Price”).  Conversion shall be effectuated by
surrendering the Note to be converted to the Issuer, together with the form of
conversion notice attached hereto as Exhibit A, executed by the Holder of the
Note Evidencing the Holder’s intention to convert this Note or a specified
portion (as above provided) hereof.  Interest (and penalties) accrued or
accruing from the date of issuance to the date of conversion shall be paid in
cash upon conversion.  No fraction of Shares or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded up or down to the nearest whole share.  The Conversion Date (the
“Conversion Date”) shall be deemed to be the date on which the Holder has
delivered this Note, with the conversion notice duly executed, to the Issuer or
the date set forth in a notice of conversion delivered by facsimile if the
Holder delivers the Note and the original of the conversion notice to the Issuer
within three (3) business days following the Issuer’s receipt of the facsimile
conversion notice.  Facsimile delivery of the conversion notice shall be
accepted by the Issuer at facsimile number 972-992-9629, or by e-mail to
peterubaldi@comcast.net; attention Peter Ubaldi.  Certificates representing
Restricted Common Stock will be issued within fourteen (14) business days from
the Conversion Date.




4.

No provision of this Note shall alter or impair the obligation of the

                      Issuer, which is absolute and unconditional, to pay the
principal of,

                      and interest on, this Note at the time, place, and rate,
and in the

                      currency, herein prescribed.








5.

 No recourse shall be had for the payment of the principal of, or the interest
on, this Note, or for any claim based here on, or otherwise in respect hereof,
against any incorporator, shareholder, officer or director, or agent, as such,
past, present or future, of the Issuer, or any successor corporation, whether by
virtue of any constitution, stature or rule of law, or by the enforcement of an
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released, hereof and as part of the consideration for the issue hereof,
expressly waived and released.




6.

The Holder of the Note, by acceptance hereof, agrees that this Note is being
acquired for investment and that the Holder will not offer, sell or otherwise
dispose of this Note or the Shares of Common Stock issuable upon conversion
thereof except under circumstances which will not result in a violation of the
Act or any applicable state or foreign laws or similar laws relating to the sale
of securities.




7.

This Note shall be governed by and construed in accordance with the laws of the
State of Texas.  The parties agree that exclusive jurisdiction for any and all
disputes shall be, and each of the parties submits to the exclusive jurisdiction
of, (a) the Courts of the State of New Jersey, with venue in Essex County, and
(b) the United States District Court in Newark, New Jersey.










8.

 The following shall constitute an “Event of Default”:




a.

The Issuer shall default in the payment of principal or interest on this Note
and such default shall remain unremedied for ten (10) business days after the
Issuer have been notified of the default in writing by a Holder; or













b.

Any of the representations or warranties made by the Issuer herein, shall be
false or misleading in any material respect at the time made; or











c.

The Issuer fails to issue shares of Common Stock to the Holder or to cause its
Transfer Agent to issue shares of Common Stock upon exercise by the Holder of
the conversion rights of the Holder in accordance with the terms of this Note
and any such failure shall continue uncured for ten (10) business days after the
Issuers have been notified of such failure in writing by Holder.




d.

The Issuer shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of the Issuer
under this Note and such failure shall continue uncured for a period of thirty
(30) days after written notice from the Holder of such failure.




9.

Upon the occurrence of an Event of Default, or at any time thereafter, and in
each and every such case, unless such Event of Default shall have been waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default, at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, anything herein or in any note or other instrument
contained to the contrary notwithstanding, and the Holder may immediately
enforce any and all of the Holder’s rights and remedies provided herein or any
other rights or remedies afforded by law.




10.

  Nothing contained in this Note shall be construed as conferring upon the
Holder the right to vote or to receive dividends or to consent or receive notice
as a shareholder in respect of any meeting of shareholders, or any other rights
whatsoever as a shareholder of the Issuer.  The Holder shall have no rights as a
shareholder unless and until the Holder has become a shareholder by converting
this Note in accordance with the terms hereof.







IN WITNESS WHEREOF, the Issuer has caused this instrument to be executed by a
duly authorized officer.




Dated: December 15, 2010








Global Ecology Corporation




By: /s/ Peter D. Ubaldi

    Peter D. Ubaldi, President & CEO











































EXHIBIT A




NOTICE OF CONVERSION




(To be executed by the Holder in order to convert the Note)







The undersigned represents to Global Ecology Corporation (the “Issuer”) that he
is the Holder of the subject Note.  The undersigned hereby irrevocably converts
USD$_____________________ of the principal amount of the subject Note into
shares of Common Stock of Global Ecology Corporation according to the conditions
of such Note as of the date written below in converting the Note the undersigned
hereby confirms and acknowledged that the shares of Common Stock are being
acquired solely for the account of the undersigned, for investment, and that the
undersigned will not offer, sell or otherwise dispose of any such shares of
Common Stock, except under circumstances that will not result in a violation of
the Securities Act of 1933, as amended.







Date: _____________________








Signature:

______________________________




Printed Name:

______________________________




Address:

______________________________




______________________________




______________________________









